DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 4 and 6 have been considered but are moot on grounds of new rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The Examiner notes that the Applicants claim both a product and a process in the same claim, therefore claim 4 overlaps two statutory classes.  See MPEP 2173.05(p) II.  Second, it is unclear to the Examiner as to what the Applicants want to claim, a product (cadmium zinc telluride single crystal) or a method for producing the product (cadmium zinc telluride single crystal).  Lastly, the MPEP states that there can only be one patent per invention, hence one invention per application.  Claim 6 inherits these deficiencies due to their dependency.  Appropriate correction is required.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over VADAWALE et al. (VADAWALE) “Experimental measurements of charge carrier mobility, lifetime products for large sample of pixilated CZT detectors” in view of Hua et al. (Hua) (CN101092748 A) in view of Koji et el. (JP 2013-241289 A).

	In regards to claim 4, VADAWALE (page 5, 3. Experimental measurement and data analysis, page 8, lines 8-10, Fig. 6 and associated text) discloses a cadmium zinc telluride (CdZnTe) single crystal (CZT detector module), the single crystal having at least one main surface, the at least one main surface having an area of 100 mm2 or more, wherein 50% or more of the at least one main surface, relative to the entirety of the at least one main surface, has a mobility lifetime product (µ product) is 1.0 x 10'3 cm2/V or more, wherein the µ product is measured such that radiation spectra of cobalt (Co-57) is measured when different bias voltages at two stages (250 V, 500 V, 700 V. and 900 V) are applied using a radiation detector structured by using the single crystal, a peak position of each spectrum is then measured, and the µproduct of electrons is determined using a predetermined calculation formula, and a ratio of Zn to Zn and Cd is from 2.0 at to 10.0 at%, the method comprising: growing a cadmium zinc telluride crystal ingot; heating the grown cadmium zinc telluride crystal ingot as an ingot; and cutting out a single crystal from the heated cadmium zinc telluride crystal ingot so as to have at least one main surface of a predetermined plane orientation, wherein a temperature of the heating is 800 °C or higher and 1000 °C or lower, and wherein a difference between a maximum temperature and a minimum temperature in a region between an upper end portion and a lower end portion of the single crystal ingot is within 20 °C.
	VADAWALE does not specifically disclose a CdZnTe single crystal having area of 100 mm2 to 1485 mm2.
	VADAWALE (page 5, 3. Experimental measurement and data analysis) discloses “a CZT detector module consisting of a CZT crystal having a size of 4 x 4 cm (1600 mm2) and being pixelated in pixels with a size of 2.5 x 2.5 mm. The mobility lifetime product of the electrons µTele. ranges from 4x10-3 to 6x10-2 cm2v-1 for most of the pixels (page 8, lines 8-10). Figure 6 of D1 shows a histogram of µTele, measured at different temperatures. It is evident that more than 50% of the pixels, thus more than 50 % of the surface have a µTele of 0.001 cm2v-1 or more at least for measurement temperatures of -20 °C to 20 °C.” (See written opinion).  Examiner notes that 1600 mm2 is not that much larger than 1485 mm2
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include surface having an area with a value between 100 mm2 to 1485 mm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
	However, the applicant has not established the critical nature of CdZnTe single crystal having area of 100 mm2 to 1485 mm2, and 50% or more of the least one main surface, relative to the entirety of the at least one meant surface, having a mobility lifetime product (µ product) is 1.0 x 10'3 cm2/V or more (open ended range).  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges for the purpose of design choice.
	Examiner notes that the recitation “wherein the µ product is measured such that radiation spectra of cobalt (Co-57) is measured when different bias voltages at two stages (250 V, 500 V, 700 V. and 900 V) are applied using a radiation detector structured by using the single crystal, a peak position of each spectrum is then measured, and the µproduct of electrons is determined using a predetermined calculation formula, and a ratio of Zn to Zn and Cd is from 2.0 at to 10.0 at%” does nothing for the structure, as these are device claims.
	VADAWALE does not specifically disclose wherein the main surface has a {111} plane orientation.
Hua (embodiment 1, paragraph 23, claim 2) discloses wherein the main surface has a {111} plane orientation (seed crystal has a <111> crystal orientation).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of VADAWALE with the teachings of Hua for the purpose of seeding growth (paragraph 23).
	VADAWALE as modified by Hua does not specifically disclose wherein the growing of the cadmium zinc telluride crystal ingot is carried out by a vertical temperature gradient freeze (VGF( method).   
In regards to claim 4, Koji (paragraph 26) discloses disclose wherein the growing of the cadmium zinc telluride crystal ingot is carried out by a vertical temperature gradient freeze (VGF) method.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of VADAWALE as modified by Hua with the teachings of Koji for the purpose of solidification.  
	Examiner notes that these are product-by-process limitations.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	Also, the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	In regards to claim 6, VADAWALE (see entire document) discloses wherein the heating of the cadmium zinc telluride crystal ingot is continuously carried out in a furnace in which the single crystal ingot has been grown, after growing the single crystal ingot.  Examiner notes that these are product-by-process limitations.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	Also, the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over VADAWALE et al. (VADAWALE) “Experimental measurements of charge carrier mobility, lifetime products for large sample of pixilated CZT detectors” in view of Koji et el. (JP 2013-241289 A).
	In regards to claim 4, VADAWALE (see entire document) discloses the method comprising: growing a cadmium zinc telluride crystal ingot; heating the grown cadmium zinc telluride crystal ingot as an ingot; and cutting out a single crystal from the heated cadmium zinc telluride crystal ingot so as to have at least one main surface of a predetermined plane orientation, wherein a temperature of the heating is 800 °C or higher and 1000 °C or lower, and wherein a difference between a maximum temperature and a minimum temperature in a region between an upper end portion and a lower end portion of the single crystal ingot is within 20 °C, but does not specifically disclose wherein the growing of the cadmium zinc telluride crystal ingot is carried out by a vertical temperature gradient freeze (VGF( method).   
In regards to claim 4, Koji (paragraph 26) discloses disclose wherein the growing of the cadmium zinc telluride crystal ingot is carried out by a vertical temperature gradient freeze (VGF) method.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hua with the teachings of Koji for the purpose of solidification.  
	Examiner notes that these are product-by-process limitations.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	Also, the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	In regards to claim 6, VADAWALE (see entire document) discloses wherein the heating of the cadmium zinc telluride crystal ingot is continuously carried out in a furnace in which the single crystal ingot has been grown, after growing the single crystal ingot.  Examiner notes that these are product-by-process limitations.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	Also, the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (Hua) (CN101092748 A) in view of Koji et el. (JP 2013-241289 A).
	In regards to claim 4, Hua (claim 1, paragraph 16) discloses a CdZnTe single crystal with a diameter of 60 mm. Hua is silent about the mobility lifetime product of the crystal. However, since the manufacturing conditions of Hua (see 3.2 below for details) are in line with those of the present application, it is considered as implicit disclosed in Hua (see GL G-VI, 6.), that the obtained CdZnTe single crystal also has at least one main surface comprising 50% or more of regions where a mobility lifetime product is 1.0 x 10'3 cm2/V or more, based on the entire main surface (See written opinion), wherein the µ product is measured such that radiation spectra of cobalt (Co-57) is measured when different bias voltages at two stages (250 V, 500 V, 700 V. and 900 V) are applied using a radiation detector structured by using the single crystal, a peak position of each spectrum is then measured, and the µproduct of electrons is determined using a predetermined calculation formula, and a ratio of Zn to Zn and Cd is from 2.0 at to 10.0 at% (embodiments 1 and 2, paragraphs 18, 25, 28-31, written description, page 6).
Therefore Hua (claim, paragraph 16, 3.2 below for details, GL G-VI, 6.) discloses a cadmium zinc telluride (CdZnTe) single crystal, the single crystal having at least one main surface, the at least one main surface having an area of 100 mm2 or more, and the at least one main surface comprising 50% or more of regions where a mobility lifetime product (px product) is 1.0 x 10'3 cm2/V or more, based on the entire main surface, wherein the main surface has a {111} plane orientation (embodiment 1, paragraph 23, claim 2, seed crystal has a <111> crystal orientation).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to include surface having an area with a value between 100 mm2 to 1485 mm2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
However, the applicant has not established the critical nature of at least one main surface having a surface area of 100 mm2 to 1485 mm2, and 50% or more of the least one main surface, relative to the entirety of the at least one meant surface, having a mobility lifetime product (µ product) is 1.0 x 10'3 cm2/V or more (open ended range), based on the entire main surface.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges.
	Examiner notes that the recitation “wherein the µ product is measured such that radiation spectra of cobalt (Co-57) is measured when different bias voltages at two stages (250 V, 500 V, 700 V. and 900 V) are applied using a radiation detector structured by using the single crystal, a peak position of each spectrum is then measured, and the µproduct of electrons is determined using a predetermined calculation formula, and a ratio of Zn to Zn and Cd is from 2.0 at to 10.0 at%” does nothing for the structure, as these are device claims.
	Hua (claim 1, paragraphs 22-31, 33, see written description, page 5) further discloses the method comprising: growing a cadmium zinc telluride crystal ingot; heating the grown cadmium zinc telluride crystal ingot as an ingot; and cutting out a single crystal from the heated cadmium zinc telluride crystal ingot so as to have at least one main surface of a predetermined plane orientation, wherein a temperature of the heating is 800 °C or higher and 1000 °C or lower, and wherein a difference between a maximum temperature and a minimum temperature in a region between an upper end portion and a lower end portion of the single crystal ingot is within 20 °C, but does not specifically disclose wherein the growing of the cadmium zinc telluride crystal ingot is carried out by a vertical temperature gradient freeze (VGF( method).   
In regards to claim 4, Koji (paragraph 26) discloses disclose wherein the growing of the cadmium zinc telluride crystal ingot is carried out by a vertical temperature gradient freeze (VGF) method.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Hua with the teachings of Koji for the purpose of solidification.  
	Examiner notes that these are product-by-process limitations.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	Also, the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.
	In regards to claim 6, Hua (claim 1, paragraphs 10, 13-32, see written description, page 5) discloses wherein the heating of the cadmium zinc telluride crystal ingot is continuously carried out in a furnace in which the single crystal ingot has been grown, after growing the single crystal ingot.  Examiner notes that these are product-by-process limitations.
	"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (fed Cir. 1985).
	Also, the method of forming a device is not germane to the issue of patentability of the device itself.  Therefore, this limitation has not been given patentable weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        July 5, 2022